Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howard Antonia Gosnell, Glenda Grant-ham Gosnell, and Robin Gosnell Logan appeal the district court’s order granting judgment on the pleadings for the Appel*206lee on its complaint for a declaratory judgment regarding coverage for an accident caused by an underinsured motorist. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nationwide Prop. & Cas. Ins. Co. v. Gosnell, No. 5:15-cv-00071~D, 2016 WL 4480959 (E.D.N.C. Aug. 23, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED